Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Response to Arguments
Applicant's amendments and arguments filed 19 February 2021 have been fully considered and found persuasive with regard to the 112(f) interpretations (see Remarks at page 6).  The 35 USC 112(f) interpretations are withdrawn. 
Applicant's amendments and arguments filed 19 February 2021 have been fully considered and found persuasive with regard to the 112(b) rejections (see Remarks at page 6).  The 35 USC 112(b) rejections are withdrawn.

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1 is drawn to the general notion of a method for a claim 2 electronic device. 
Independent claim 2, and its dependent claims, are drawn to the general notion of an electronic device employing one or more cameras in performance of gesture recognition and control. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following 
The particularly-significant, distinguishing structural and functional features are an electronic device containing one or more cameras; a storage; and at least one processor, the processor configured to store, in the storage, operation information mapped to each of one or more gesture forms and each of a plurality of functions applications; obtain an input image through the one or more cameras while a first application is being executed; detect a gesture form from the input image; identify first operation information from among the stored operation information that is mapped to the detected gesture form and the first application; and perform an operation corresponding to the first operation information, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Eurice/Primary Examiner, Art Unit 2693